            Case 1:21-cr-00386-TNM Document 37 Filed 07/08/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       Criminal No. 21-cr-386 (TNM)
                                             :
       v.                                    :
                                             :
PAULINE BAUER                                :
                                             :
                      Defendant.             :
                                             :

                 NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its July 8, 2021, discovery letter in this case, which was

served as an attachment via ECF on counsel for the defendant.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:               /s/ Vivien Cockburn
                                             Vivien Cockburn
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, DC 20530
                                             Vivien.Cockburn@usdoj.gov
                                             (202) 252-7245

                                     CERTIFICATE OF SERVICE

        On this 8th day of July, 2021, a copy of the foregoing was served on counsel of record for
the defendant via the Court’s Electronic Filing System.

                                                        /s/ Vivien Cockburn
                                             Vivien Cockburn
                                             Assistant United States Attorney
